                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DEWAYNE D. KNIGHT,

                         Plaintiff,
      v.                                                  Case No. 21-cv-616-pp

ZACHARY LANGE,

                        Defendant.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Plaintiff DeWayne D. Knight, who is in custody at Waupun Correctional

Institution and is representing himself, filed a complaint under 42 U.S.C.

§1983, alleging that the defendant was deliberately indifferent to the risk the

plaintiff posed to his own health and safety. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.




                                        1
           Case 2:21-cv-00616-PP Filed 07/20/21 Page 1 of 9 Document 7
§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On May 20, 2021, the court ordered the plaintiff to pay an initial partial

filing fee of $48.31. Dkt. No. 5. The plaintiff paid that fee on June 7, 2021. The

court will grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee. He must pay the remainder of the filing fee over time in the manner

explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

“accepted as true, to ‘state a claim to relief that is plausible on its face.’”



                                        2
           Case 2:21-cv-00616-PP Filed 07/20/21 Page 2 of 9 Document 7
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court liberally construes complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      The plaintiff has sued correctional officer Zachary Lange for an incident

that occurred at Waupun, where the plaintiff was incarcerated and where the

defendant works. Dkt. No. 1 at ¶¶6-8. The plaintiff alleges that on July 19,

2020, he was in an observation cell in the Restricted Housing Unit (“RHU”). Id.

at ¶9. He was on observation status because he had attempted to asphyxiate

himself with a bed sheet. Id. at ¶11. Lange was assigned to the RHU. Id. at

¶10. The plaintiff says that as part of Lange’s duties while working in the RHU,




                                        3
           Case 2:21-cv-00616-PP Filed 07/20/21 Page 3 of 9 Document 7
Lange conducted “clinical observation checks every 15 minutes and

document[ed] his observations.” Id.

      The plaintiff alleges that around 4:00 p.m., Lange witnessed the plaintiff

in his cell “biting on his right wrist.” Id. at ¶12. The plaintiff says he told Lange,

“I’m going to keep doing this, until ya’ll strap me down.” Id. Lange allegedly

said nothing and did not intervene or inform a sergeant or supervisor of the

plaintiff’s actions. Id. at ¶13. Lange conducted nine observation checks of the

plaintiff between 4:00 p.m. and 6:15 p.m. Id. at ¶14. The plaintiff continued to

bite his wrist during that time and eventually chewed “a nickel sized ‘hole’ in

his wrist.” Id. at ¶15. He says Lange watched him bite the hole in his wrist but

made no effort to intervene and did not even tell him to stop. Id. at ¶¶16-18.

      The plaintiff asserts Lange violated prison policy by failing to notify

security staff about the plaintiff’s self-harm. Id. at ¶19. He also asserts that

Lange’s failure to act violated his rights under the Eighth Amendment. Id. at

¶¶21-23. The plaintiff seeks compensatory and punitive damages. Id. at 7.

      C.     Analysis

      The plaintiff’s allegations that Lange failed to intervene and stop him

from harming himself amount to a claim of deliberate indifference, which arises

under the Eighth Amendment’s prohibition of cruel and unusual punishments.

See Estelle v. Gamble, 429 U.S. 97, 104 (1976). An Eighth Amendment claim

consists of both objective and subjective components. Farmer v. Brennan, 511

U.S. 825, 834 (1994). To satisfy the objective component, a prisoner must show

that he “is incarcerated under conditions posing a substantial risk of serious



                                        4
           Case 2:21-cv-00616-PP Filed 07/20/21 Page 4 of 9 Document 7
harm.” Id. The risk of harm may come from an inmate’s act or threat of self-

harm “up to and including suicide.” Miranda v. Cty. of Lake, 900 F.3d 335, 349

(7th Cir. 2018). The subjective component of an Eighth Amendment violation

requires a prisoner to demonstrate that the official had a “sufficiently culpable

state of mind.” Farmer, 511 U.S. at 834. A prison official shows deliberate

indifference when he “realizes that a substantial risk of serious harm to a

prisoner exists, but then disregards that risk.” Perez, 792 F.3d at 776 (citing

Farmer, 511 U.S. at 837). The plaintiff must allege that the prison official had

“actual, personal knowledge of a serious risk, coupled with the lack of any

reasonable response to it.” Ayoubi v. Dart, 724 F. App’x 470, 474 (7th Cir.

2018) (citing Farmer, 511 U.S. at 837, 844–45).

      The plaintiff alleges that he was in an observation cell in the RHU

because he had attempted to kill himself. He says that over a period of over two

hours, he bit and chewed at his wrist until he had removed a nickel sized

chunk of flesh. The plaintiff alleges that during that time, Lange checked on

the plaintiff nine times, and each time he observed the plaintiff biting at his

wrist. Lange allegedly failed to intervene to stop the plaintiff from harming

himself, did not notify a sergeant or supervisor and did not tell the plaintiff to

stop. Although the plaintiff does not say whether he received treatment for his

injury, the court can infer that he would have needed medical attention to

address such a wound. See Lucio v. Oelberg, No. 15-cv-4103-SLD, 2018 WL

810493, at *7 (C.D. Ill. Feb. 8, 2018) (citing Gray v. Hardy, 826 F.3d 1000,

1006 (7th Cir. 2016)) (finding that an errant bed spring that ripped a three to



                                      5
         Case 2:21-cv-00616-PP Filed 07/20/21 Page 5 of 9 Document 7
five centimeter piece of flesh out of the plaintiff’s leg was “a serious physical

injury” that “a ‘reasonable doctor or patient would find important and worthy of

comment or treatment’”). Given that the plaintiff was on observation status in

the RHU for attempted suicide, his allegations of repeated self-harm for over

two hours supports a claim that he was at substantial risk of serious harm to

himself. The plaintiff’s allegations that Lange was aware of the self-harm and

failed to act are sufficient at the pleading stage to state a claim for deliberate

indifference. The court will allow the plaintiff to proceed on an Eighth

Amendment claim against Lange.

       The plaintiff also alleges that Lange violated a prison policy requiring him

to notify security staff about the plaintiff’s self-harm. But §1983 “protects

against ‘constitutional violations, not violations of . . . departmental

regulation[s] and . . . practices.’” Estate of Simpson v. Gorbett, 863 F.3d 740,

746 (7th Cir. 2017) (quoting Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir.

2003)). Even if Lange violated a prison policy, that fact, standing alone, does

not establish a constitutional violation and cannot be a basis for relief under

§1983. See Pulera v. Sarzant, 966 F.3d 540, 551 (7th Cir. 2020). The court will

not allow the plaintiff to proceed on a claim related to Lange’s alleged violation

of prison policy.

III.   Conclusion
       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.




                                       6
          Case 2:21-cv-00616-PP Filed 07/20/21 Page 6 of 9 Document 7
      Under an informal service agreement between the Wisconsin Department

of Justice and the court, the court will electronically transmit a copy of the

complaint and this order to the Wisconsin Department of Justice for service on

defendant Zachary Lange. Under the informal service agreement, the court

ORDERS the defendant to respond to the complaint within 60 days.

      The court ORDERS that the agency that has custody of the plaintiff must

collect from his institution trust account the $301.69 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency must clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution must forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the Warden at Waupun

Correctional Institution.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and completing dispositive motions.




                                      7
         Case 2:21-cv-00616-PP Filed 07/20/21 Page 7 of 9 Document 7
      The court ORDERS that plaintiffs who are in custody at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are in custody at all other prison facilities must send the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep




1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.


                                      8
         Case 2:21-cv-00616-PP Filed 07/20/21 Page 8 of 9 Document 7
the court advised of his address may result in the court dismissing the case

without further notice.

      Dated in Milwaukee, Wisconsin this 20th day of July, 2021.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      9
         Case 2:21-cv-00616-PP Filed 07/20/21 Page 9 of 9 Document 7
